Exhibit 10.6

TAX RECEIVABLE AGREEMENT (KKR CO-INVEST REORGANIZATION)

between

GODADDY INC.,

and

GDG CO-INVEST BLOCKER L.P.

Dated as of March 31, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     2     

Section 1.1

 

Definitions

     2   

ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

     11     

Section 2.1

 

Attribute Schedule

     11     

Section 2.2

 

Tax Benefit Schedule

     11     

Section 2.3

 

Procedures, Amendments

     12   

ARTICLE III TAX BENEFIT PAYMENTS

     13     

Section 3.1

 

Payments

     13     

Section 3.2

 

No Duplicative Payments

     14     

Section 3.3

 

Pro Rata Payments; Coordination of Benefits With Other Tax Receivable Agreements

     14   

ARTICLE IV TERMINATION

     15     

Section 4.1

 

Early Termination and Breach of Agreement

     15     

Section 4.2

 

Early Termination Notice

     17     

Section 4.3

 

Payment upon Early Termination

     17   

ARTICLE V SUBORDINATION AND LATE PAYMENTS

     17     

Section 5.1

 

Subordination

     17     

Section 5.2

 

Late Payments by the Corporate Taxpayer

     18   

ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION

     18     

Section 6.1

 

Participation in the Corporate Taxpayer’s and Desert Newco’s Tax Matters

     18     

Section 6.2

 

Consistency

     18     

Section 6.3

 

Cooperation

     18   

ARTICLE VII MISCELLANEOUS

     19     

Section 7.1

 

Notices

     19     

Section 7.2

 

Counterparts

     19     

Section 7.3

 

Entire Agreement; No Third Party Beneficiaries

     20     

Section 7.4

 

Governing Law

     20     

Section 7.5

 

Severability

     20     

Section 7.6

 

Successors; Assignment; Amendments; Waivers

     20     

Section 7.7

 

Titles and Subtitles

     21     

Section 7.8

 

Resolution of Disputes

     21     

Section 7.9

 

Reconciliation

     22     

Section 7.10

 

Withholding

     22   

 

i



--------------------------------------------------------------------------------

Section 7.11

Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets

  23   

Section 7.12

Confidentiality

  23   

 

ii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT (KKR CO-INVEST REORGANIZATION)

This TAX RECEIVABLE AGREEMENT (KKR CO-INVEST REORGANIZATION) (this “Agreement”),
dated as of March 31, 2015, is hereby entered into by and between GoDaddy Inc.,
a Delaware corporation (together with its Subsidiaries that are consolidated for
U.S. federal income tax purposes, the “Corporate Taxpayer”), and GDG Co-Invest
Blocker L.P., a Delaware limited partnership (the “TRA Party”).

RECITALS

WHEREAS, the TRA Party indirectly holds or held member interests (the “Units”)
in Desert Newco, LLC, a Delaware limited liability company (“Desert Newco”),
which is classified as a partnership for United States federal income tax
purposes;

WHEREAS, the Corporate Taxpayer is the managing member of Desert Newco, and
holds and will hold, directly and/or indirectly, Units;

WHEREAS, GDG Co-Invest Blocker Sub L.P., a Delaware limited partnership (the
“Feeder Corp”) is classified as an association taxable as a corporation for
United States federal income tax purposes;

WHEREAS, the TRA Party is the owner of the Feeder Corp;

WHEREAS, pursuant to that certain Merger Agreement, dated as of March 31, 2015,
among the Corporate Taxpayer and the parties named therein (the “Merger
Agreement”), the Feeder Corp will merge with a Subsidiary of the Corporate
Taxpayer with the Feeder Corp surviving, and, immediately thereafter, the Feeder
Corp will merge with and into the Corporate Taxpayer (the “Reorganization”);

WHEREAS, as a result of the Reorganization, the Corporate Taxpayer will (i) be
entitled to utilize the Pre-IPO NOLs, (ii) obtain the benefit of the Original
Basis Adjustment with respect to its share of the Original Assets relating to
the Acquired Units and (iii) be entitled to Remedial Allocations in respect of
the Acquired Units;

WHEREAS, the Units held by the Exchange TRA Parties may be exchanged for cash or
Class A common stock of the Corporate Taxpayer (the “Class A Shares”), subject
to the provisions of the LLC Agreement and the Exchange Agreement;

WHEREAS, the Other Reorganization TRA Parties will enter into agreements with
the Corporate Taxpayer similar in form and substance to this Agreement;

WHEREAS, the income, gain, loss, expense, deduction and other Tax items of the
Corporate Taxpayer may be affected by (i) Basis Adjustments, (ii) Pre-IPO NOLs,
(iii) Original Basis Adjustments, (iv) Remedial Allocations and (v) Imputed
Interest (as such terms are defined in each Tax Receivable Agreement);

 

1



--------------------------------------------------------------------------------

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustments, Pre-IPO NOLs, Original Basis
Adjustment, Remedial Allocations and Imputed Interest on the liability for Taxes
of the Corporate Taxpayer;

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Acquired Units” means the Units acquired in the Reorganizations.

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer and
(ii) without duplication, Desert Newco, but only with respect to U.S. federal
income Taxes imposed on Desert Newco and allocable to the Corporate Taxpayer or
to the other members of the consolidated group of which the Corporate Taxpayer
is the parent for such Taxable Year; provided that the actual liability for
Taxes described in clauses (i) and (ii) shall be calculated assuming (x) any
Subsequently Acquired TRA Attributes do not exist, (y) so long as Desert Newco
(or any successor entity) is a partnership for Tax purposes, the “remedial
allocation method” of Treasury Regulations Section 1.704-3(d) is in effect with
respect to the differences between book basis and tax basis (calculated for
purposes of Section 704(c) of the Code) as of the date of the closing of the
Unit Purchase and (z) deductions of (and other impacts of) state taxes are
excluded.

“Advance Payment” is defined in Section 3.1(b) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

“Agreement” is defined in the Preamble of this Agreement.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

“Attributable” is defined in Section 3.1(b) of this Agreement.

“Attribute Schedule” is defined in Section 2.1 of this Agreement.

“Basis Adjustments” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

 

2



--------------------------------------------------------------------------------

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the Board of Directors of the Corporate Taxpayer.

“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Phoenix, Arizona or New York City, New York are authorized or
required by law to close.

“Change of Control” means the occurrence of any of the following events:

 

  (i) any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding (x) a corporation or other
entity owned, directly or indirectly, by the stockholders of the Corporate
Taxpayer in substantially the same proportions as their ownership of stock in
the Corporate Taxpayer and (y) any TRA Party, Exchange TRA Party, Other
Reorganization TRA Party or any of their Affiliates who is, or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporate
Taxpayer representing more than 50% of the combined voting power of the
Corporate Taxpayer’s then outstanding voting securities; or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporate Taxpayer then serving: individuals
who, on the IPO Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Corporate
Taxpayer’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the IPO Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or

 

  (iii) there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or consolidation or,
if the surviving company is a Subsidiary, the ultimate parent thereof, or
(y) the voting securities of the Corporate Taxpayer immediately prior to such
merger or consolidation do not continue to represent or are not converted or
exchanged into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

 

3



--------------------------------------------------------------------------------

  (iv) the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale, lease or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

“Class A Shares” is defined in the Recitals of this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combined State Tax Rate” means five (5) percent.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer” is defined in the Preamble of this Agreement.

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer filed with respect to Taxes of any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedules or Amended Schedules, if any, in existence at the time of such
determination.

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

4



--------------------------------------------------------------------------------

“Desert Newco” is defined in the Recitals of this Agreement.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax and
shall also include the acquiescence of the Corporate Taxpayer to the amount of
any assessed liability for Tax.

“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means a per annum rate of the lesser of (i) 6.5%,
compounded annually, and (ii) LIBOR plus 100 basis points.

“Exchange” shall have the meaning set forth in the Tax Receivable Agreement
(Exchanges).

“Exchange Agreement” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“Exchange Schedule” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“Exchange TRA Parties” means “TRA Parties” as defined in the Tax Receivable
Agreement (Exchanges).

“Expert” is defined in Section 7.9 of this Agreement.

“Feeder Corp” is defined in the Recitals of this Agreement.

“Founder Parties” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer and
(ii) without duplication, Desert Newco, but only with respect to U.S. federal
income Taxes imposed on Desert Newco and allocable to the Corporate Taxpayer or
to the other members of the consolidated group of which the Corporate Taxpayer
is the parent, in each case using the same methods, elections, conventions, U.S.
federal income tax rate and similar practices used on the relevant Corporate
Taxpayer Return, but (i) using the Non-Stepped Up Tax Basis, (ii) without taking
into account

 

5



--------------------------------------------------------------------------------

any Remedial Allocations (as defined in each Tax Receivable Agreement),
(iii) without taking into account the use of Pre-IPO NOLs (as defined in each
Tax Receivable Agreement), if any, and (iv) excluding any deduction attributable
to Imputed Interest (as defined in each Tax Receivable Agreement) for the
Taxable Year. Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any Tax item or attribute (or portions
thereof) that is available for use because of any Basis Adjustments, any Pre-IPO
NOLs (as defined in each Tax Receivable Agreement), the Original Basis
Adjustment, any Remedial Allocations (as defined in each Tax Receivable
Agreement) and any Imputed Interest (as defined in each Tax Receivable
Agreement). Furthermore, the Hypothetical Tax Liability shall be calculated
assuming (x) any Subsequently Acquired TRA Attributes do not exist, (y) so long
as Desert Newco (or any successor entity) is a partnership for Tax purposes, the
“remedial allocation method” of Treasury Regulations Section 1.704-3(d) is in
effect with respect to differences between book basis and tax basis (calculated
for purposes of Section 704(c) of the Code) as of the date of the closing of the
Unit Purchase and (z) deductions of (and other impacts of) state income taxes
are excluded.

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274 or 483 or other provision of the Code with respect to
the Corporate Taxpayer’s payment obligations in respect of such TRA Party under
this Agreement.

“Interest Amount” is defined in Section 3.1(b) of this Agreement.

“Investor Director” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“Investor Parties” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer.

“IPO Date” means the closing date of the IPO.

“IRS” means the United States Internal Revenue Service.

“KKR Reorganization TRA Parties” means “TRA Parties” as defined in the Tax
Receivable Agreement (KKR Reorganization).

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

“LLC Agreement” means, with respect to Desert Newco, the Third Amended and
Restated Limited Liability Company Agreement of Desert Newco, as amended from
time to time.

 

6



--------------------------------------------------------------------------------

“Market Value” shall have the meaning set forth in the Tax Receivable Agreement
(Exchanges).

“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.

“Merger Agreement” is defined in the Recitals of this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b) of this Agreement.

“Non-Investor Director” shall have the meaning set forth in the Tax Receivable
Agreement (Exchanges).

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset or
Original Asset at any time, the Tax basis that such asset would have had at such
time if (i) no Basis Adjustments had been made and (ii) there had been no
Original Basis Adjustment.

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Original Assets” means the assets owned by Desert Newco, or any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only if such indirect Subsidiaries are held only through Subsidiaries treated as
partnerships or disregarded entities) for purposes of the applicable Tax, at the
time of the IPO. Original Assets also include any asset that is “substituted
basis property” under Section 7701(a)(42) of the Code with respect to any
Original Asset.

“Original Basis Adjustment” means (i) the adjustment to the tax basis of the
Original Assets as a result of the transactions pursuant to the Unit Purchase
Agreement among Gorilla Acquisition LLC, Desert Newco, and The Go Daddy Group,
Inc. dated as of July 1, 2011 and (ii) any subsequent adjustment in the tax
basis of an Original Asset determined, in whole or in part, by reference to any
prior Original Basis Adjustment.

“Other Reorganization TRA Parties” means the KKR Reorganization TRA Parties, the
SLP Reorganization TRA Parties and the TCV Reorganization TRA Parties.

“Other Tax Receivable Agreements” means the Tax Receivable Agreements other than
this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-IPO NOLs” means certain net operating losses, capital losses, disallowed
interest expense carryforwards under Section 163(j) of the Code and credit
carryforwards of the Feeder Corp relating to taxable periods ending on or prior
to the IPO Date.

“Realized Tax Benefit” means, for a Taxable Year, the sum of (i) the excess, if
any, of the Hypothetical Tax Liability over the Actual Tax Liability and
(ii) the State Tax

 

7



--------------------------------------------------------------------------------

Benefit. If all or a portion of the actual liability for such Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority of any Taxable
Year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the sum of (i) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability and
(ii) the State Tax Detriment. If all or a portion of the actual liability for
such Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.

“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Reference Asset” means an asset that is held by Desert Newco, or by any of its
direct or indirect Subsidiaries treated as a partnership or disregarded entity
(but only if such indirect Subsidiaries are held only through Subsidiaries
treated as partnerships or disregarded entities) for purposes of the applicable
Tax, at the time of an Exchange. A Reference Asset also includes any asset that
is “substituted basis property” under Section 7701(a)(42) of the Code with
respect to a Reference Asset.

“Remedial Allocations” means the allocations made under Section 704(c) of the
Code (including “remedial items” and “offsetting remedial items”) in respect of
the Units acquired in the Reorganizations or through Exchanges using the
“remedial allocation method” of Treasury Regulations Section 1.704-3(d) with
respect to differences between book basis and tax basis (calculated for purposes
of Section 704(c) of the Code) as of the date of the closing of the Unit
Purchase. For the avoidance of doubt, Remedial Allocations include only those
items allocated with respect to Units acquired in the Reorganizations or
Exchanges and do not include any items allocated with respect to Units acquired
by Corporate Taxpayer from Desert Newco in exchange for cash.

“Reorganization” is defined in the Recitals of this Agreement.

“Reorganizations” means collectively each Reorganization as defined in this
Agreement and each of the Tax Receivable Agreement (KKR Reorganization), the Tax
Receivable Agreement (SLP Reorganization) and the Tax Receivable Agreement (TCV
Reorganization).

“Schedule” means any of the following: (i) the Attribute Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

8



--------------------------------------------------------------------------------

“SLP Reorganization TRA Parties” means “TRA Parties” as defined in the Tax
Receivable Agreement (SLP Reorganization).

“State Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State Tax Benefit, each of the Hypothetical Tax
Liability and the Actual Tax Liability shall be calculated using the Combined
State Tax Rate instead of the rates applicable for U.S. federal income tax
purposes.

“State Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability; provided that, for
purposes of determining the State Tax Detriment, each of the Actual Tax
Liability and the Hypothetical Tax Liability shall be calculated using the
Combined State Tax Rate instead of the rates applicable for U.S. federal income
tax purposes.

“Subsequently Acquired TRA Attributes” means any net operating losses or other
tax attributes to which any of the Corporate Taxpayer, Desert Newco or any of
their Subsidiaries become entitled as a result of a transaction (other than any
Exchanges) after the IPO Date to the extent such net operating losses and other
tax attributes are subject to a tax receivable agreement (or comparable
agreement) entered into by the Corporate Taxpayer, Desert Newco or any of their
Subsidiaries pursuant to which the Corporate Taxpayer, Desert Newco or any of
their Subsidiaries are obligated to pay over amounts with respect to tax
benefits resulting from such net operating losses or other tax attributes.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.

“Tax Receivable Agreements” shall mean this Agreement, the Tax Receivable
Agreement (KKR Reorganization), the Tax Receivable Agreement (SLP
Reorganization), the Tax Receivable Agreement (TCV Reorganization) and the Tax
Receivable Agreement (Exchanges).

“Tax Receivable Agreement (Exchanges)” means the Tax Receivable Agreement
(Exchanges), dated as of March 31, 2015, by and among the Corporate Taxpayer and
the persons named therein, including any amendment thereto.

“Tax Receivable Agreement (KKR Reorganization)” means the Tax Receivable
Agreement (KKR Reorganization), dated as of March 31, 2015, by and among the
Corporate Taxpayer and the persons named therein, including any amendment
thereto.

 

9



--------------------------------------------------------------------------------

“Tax Receivable Agreement (SLP Reorganization)” means the Tax Receivable
Agreement (SLP Reorganization), dated as of March 31, 2015, by and among the
Corporate Taxpayer and the persons named therein, including any amendment
thereto.

“Tax Receivable Agreement (TCV Reorganization)” means the Tax Receivable
Agreement (TCV Reorganization), dated as of March 31, 2015, by and among the
Corporate Taxpayer and the persons named therein, including any amendment
thereto.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.

“Taxes” means any and all United States federal taxes, assessments or similar
charges that are based on or measured with respect to net income or profits, and
any interest related to such Tax.

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TCV Reorganization TRA Parties” means “TRA Parties” as defined in the Tax
Receivable Agreement (TCV Reorganization).

“TRA Party” is defined in the Preamble of this Agreement.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Unit Purchase” means the purchase of units pursuant to the Unit Purchase
Agreement among Gorilla Acquisition LLC, Desert Newco, and The Go Daddy Group,
Inc. dated as of July 1, 2011.

“Units” is defined in the Recitals of this Agreement.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (1) the Corporate Taxpayer will have taxable income sufficient to fully
utilize (i) the deductions arising from the Basis Adjustments, the Original
Basis Adjustment, Remedial Allocations and the Imputed Interest during such
Taxable Year or future Taxable Years (including, for the avoidance of doubt,
Basis Adjustments and Imputed Interest that would result from future Tax Benefit

 

10



--------------------------------------------------------------------------------

Payments that would be paid in accordance with the Valuation Assumptions) in
which such deductions would become available and (ii) any loss or credit
carryovers generated by deductions arising from Basis Adjustments, the Original
Basis Adjustment, Remedial Allocations or Imputed Interest that are available as
of the date of such Early Termination Date and any Pre-IPO NOLs that have not
been previously utilized in determining a Tax Benefit Payment as of the date of
such Early Termination Date, (2) the United States federal income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (3) any non-amortizable assets will be disposed of on the
fifteenth anniversary of the applicable Basis Adjustment (or on the fifteenth
anniversary of the IPO in the case of any non-amortizable assets that is an
Original Asset) in a fully taxable transaction for U.S. federal income tax
purposes; provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the time of sale of the
relevant asset (if earlier than such fifteenth anniversary), and (4) if, at the
Early Termination Date, there are Units that have not been Exchanged, then each
such Unit shall be deemed to be Exchanged for the Market Value of the Class A
Shares and the amount of cash that would be transferred if the Exchange occurred
on the Early Termination Date.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

Section 2.1 Attribute Schedule. Following the IPO Date, at least 60 calendar
days prior to the filing of the U.S. federal income Tax Return of the Corporate
Taxpayer for the Taxable Year that includes the IPO Date, the Corporate Taxpayer
shall deliver to the TRA Party a schedule (the “Attribute Schedule”) that shows,
in reasonable detail, the information necessary to perform the calculations
required by this Agreement, including estimates of (i) the actual unadjusted tax
basis of the Original Assets as of immediately prior to the IPO Date, (ii) the
Original Basis Adjustment, (iii) the period or periods, if any, over which the
Original Assets are amortizable and/or depreciable, (iv) the period or periods,
if any, over which the Original Basis Adjustment is amortizable and/or
depreciable (which, for non-amortizable assets shall be based on the Valuation
Assumptions in connection with an Early Termination Payment or a Change of
Control), (v) projections of the yearly amount of Remedial Allocations over the
term of this Agreement, (vi) any applicable limitations on the use of the
Pre-IPO NOLs for Tax purposes (including under Section 382 of the Code).

Section 2.2 Tax Benefit Schedule.

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the U.S. federal income tax return of the Corporate Taxpayer for any Taxable
Year, the Corporate Taxpayer shall provide to the TRA Party a schedule showing,
in reasonable detail, the calculation of the Tax Benefit Payment in respect of
the TRA Party for such Taxable Year and the calculation of the Realized Tax
Benefit and Realized Tax Detriment and components thereof (a “Tax Benefit
Schedule”). Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

 

11



--------------------------------------------------------------------------------

(b) Applicable Principles. For purposes of calculating the Realized Tax Benefit
or Realized Tax Detriment for any period, carryovers or carrybacks of any Tax
item attributable to the Basis Adjustments, Pre-IPO NOLs, Original Basis
Adjustment, Remedial Allocations and Imputed Interest shall be considered to be
subject to the rules of the Code and the Treasury Regulations, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment, Pre-IPO NOLs, Original Basis
Adjustment, Remedial Allocations, or Imputed Interest and another portion that
is not, such respective portions shall be considered to be used in accordance
with the “with and without” methodology.

Section 2.3 Procedures, Amendments.

(a) Procedure. Every time the Corporate Taxpayer delivers to the TRA Party an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also
(x) deliver to such TRA Party schedules, valuation reports, if any, and work
papers, as determined by the Corporate Taxpayer or requested by such TRA Party,
providing reasonable detail regarding the preparation of the Schedule and
(y) allow such TRA Party reasonable access at no cost to the appropriate
representatives at the Corporate Taxpayer, as determined by the Corporate
Taxpayer or requested by such TRA Party, in connection with a review of such
Schedule. Without limiting the application of the preceding sentence, each time
the Corporate Taxpayer delivers to a TRA Party a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporate Taxpayer
shall deliver to such TRA Party the Corporate Taxpayer Return, the reasonably
detailed calculation by the Corporate Taxpayer of the applicable Hypothetical
Tax Liability, the reasonably detailed calculation by the Corporate Taxpayer of
the applicable Actual Tax Liability, as well as any other work papers as
determined by the Corporate Taxpayer or requested by such TRA Party, provided
that the Corporate Taxpayer shall be entitled to redact any information that it
reasonably believes is unnecessary for purposes of determining the items in the
applicable Schedule or amendment thereto. An applicable Schedule or amendment
thereto shall become final and binding on all parties thirty (30) calendar days
after the first date on which the TRA Party has received the applicable Schedule
or amendment thereto unless such TRA Party (i) within thirty (30) calendar days
after receiving an applicable Schedule or amendment thereto, provides the
Corporate Taxpayer with notice of a material objection to such Schedule
(“Objection Notice”) made in good faith or (ii) provides a written waiver of
such right of any Objection Notice within the period described in clause
(i) above, in which case such Schedule or amendment thereto becomes binding on
the date the waiver is received by the Corporate Taxpayer. If the Corporate
Taxpayer and any objecting TRA Party, for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporate Taxpayer of an Objection Notice, the
Corporate Taxpayer and such TRA Party shall employ the reconciliation procedures
as described in Section 7.9 of this Agreement (the “Reconciliation Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified after the date the

 

12



--------------------------------------------------------------------------------

Schedule was provided to a TRA Party, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a change in
the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other tax item to such
Taxable Year, or (v) to reflect a change in the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year attributable to an amended Tax Return filed
for such Taxable Year (any such Schedule, an “Amended Schedule”). The Attribute
Schedule shall be appropriately amended by the TRA Party and the Corporate
Taxpayer to the extent that, as a result of a Determination, the Corporate
Taxpayer is required to calculate its Tax liability in a manner inconsistent
with the Attribute Schedule. The Corporate Taxpayer shall provide an Amended
Schedule to each TRA Party within ninety (90) calendar days of the occurrence of
an event referenced in clauses (i) through (v) of the first sentence of this
Section 2.3(b).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Payments. Within five (5) calendar days after a Tax Benefit Schedule
delivered to a TRA Party becomes final in accordance with Section 2.3(a), the
Corporate Taxpayer shall pay such TRA Party for such Taxable Year an amount
equal to the excess, if any, of (i) the Tax Benefit Payment in respect of such
TRA Party for such Taxable Year determined pursuant to Section 3.1(b) over
(ii) the aggregate amount of Advance Payments previously made to such TRA Party
under this Section 3.1(a) in respect of such Taxable Year. In addition, the
Corporate Taxpayer may, at its sole election, make Advance Payments to the TRA
Party in respect of a Taxable Year; provided that, if the Corporate Taxpayer
makes Advanced Payments, it shall make Advance Payments to all parties eligible
to receive payments under all of the Tax Receivable Agreements in proportion to
their respective amount of anticipated remaining payments under the applicable
Tax Receivable Agreement in respect of such Taxable Year. Each such Tax Benefit
Payment or such Advance Payment shall be made by wire transfer of immediately
available funds to the bank account previously designated by such TRA Party to
the Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and such
TRA Party. For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated tax payments, including, without limitation, federal
estimated income tax payments.

(b) A “Tax Benefit Payment” in respect of a TRA Party for a Taxable Year means
an amount, not less than zero, equal to the sum of the portion of the Net Tax
Benefit Attributable to such TRA Party and the Interest Amount with respect
thereto. A Net Tax Benefit is “Attributable” to a TRA Party to the extent that
is derived from any Basis Adjustment, Pre-IPO NOLs, the Original Basis
Adjustment, Remedial Allocations, and any Imputed Interest that is attributable
to the Units acquired by Corporate Taxpayer in the Reorganizations or an
Exchange, as applicable, undertaken by or with respect to such TRA Party;
provided that if Desert Newco becomes a disregarded entity for U.S. federal
income tax purposes, the Net Tax Benefit in respect of the Original Basis
Adjustment that is Attributable to a TRA Party shall include the Net Tax Benefit
derived from the portion of the Original Basis Adjustment that corresponds to
the Remedial Allocations that would have been Attributable to such TRA Party if
Desert Newco had not changed its status from a partnership to a disregarded
entity for U.S.

 

13



--------------------------------------------------------------------------------

federal income tax purposes. For the avoidance of doubt, for Tax purposes, the
Interest Amount shall not be treated as interest but instead shall be treated as
additional consideration in the Reorganization, unless otherwise required by
law. The “Net Tax Benefit” for a Taxable Year shall be an amount equal to the
excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of the end
of such Taxable Year over the sum of (i) the total amount of payments previously
made under Section 3.1(a) (excluding payments attributable to Interest Amounts)
and (ii) the total amount of Tax Benefit Payments and Advance Payments (as such
terms are defined in each of the Other Tax Receivable Agreements) previously
made under Section 3.1(a) of the applicable Other Tax Receivable Agreement
(excluding payments attributable to Interest Amounts as defined therein);
provided, for the avoidance of doubt, that the TRA Party shall not be required
to return any portion of any previously made Tax Benefit Payment or Advance
Payment. The “Interest Amount” in respect of the TRA Party shall equal the
interest on the amount of the unpaid Net Tax Benefit Attributable to such TRA
Party for a Taxable Year, which interest shall accrue on any unpaid Net Tax
Benefit from and after the due date (without extensions) for filing the
Corporate Taxpayer Return for such Taxable Year, calculated at the Agreed Rate,
until the date such unpaid amounts are paid. “Advance Payments” in respect of a
TRA Party for a Taxable Year means the payments made by the Corporate Taxpayer
to such TRA Party as an advance of such TRA Party’s anticipated Tax Benefit
Payment for such Taxable Year. Notwithstanding the foregoing, for each Taxable
Year ending on or after the date of a Change of Control, all Tax Benefit
Payments shall be calculated by utilizing Valuation Assumptions (1) and (3),
substituting in each case the terms “the date of a Change of Control” for an
“Early Termination Date.” Notwithstanding anything to the contrary in this
Agreement, after any lump-sum payment under Article IV of this Agreement or any
of the Other Tax Receivable Agreements in respect of present or future Tax
attributes subject to the Tax Receivable Agreements, the Tax Benefit Payment,
Net Tax Benefit and components thereof shall be calculated without taking into
account any such attributes with respect to which such a lump sum payment has
been made or any such lump-sum payment.

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

Section 3.3 Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.

(a) Notwithstanding anything in Section 3.1 to the contrary, to the extent that
the aggregate amount of the Corporate Taxpayer’s tax benefit from the reduction
in Tax liability as a result of the Basis Adjustments, Pre-IPO NOLs, Original
Basis Adjustments, Remedial Allocations or Imputed Interest under the Tax
Receivable Agreements (as such terms are defined in each Tax Receivable
Agreement) is limited in a particular Taxable Year because the Corporate
Taxpayer does not have sufficient taxable income to fully utilize available
deductions and other attributes, the limitation on the tax benefit for the
Corporate Taxpayer shall be allocated among the Tax Receivable Agreements (and
among all parties eligible for payments thereunder) in proportion to the
respective amounts of Tax Benefit Payments that would have been determined under
the Tax Receivable Agreements if the Corporate Taxpayer had sufficient taxable
income so that there were no such limitation; provided, that for purposes of
allocating among the Tax

 

14



--------------------------------------------------------------------------------

Receivable Agreements (and among all parties eligible for payments thereunder)
the aggregate Tax Benefit Payments payable under the Tax Receivable Agreements
with respect to any Taxable Year, the operation of this Section 3.3(a) with
respect to any prior Taxable Year shall be taken into account, it being the
intention of the parties to the Tax Receivable Agreements for each party
eligible for payments thereunder to receive, in the aggregate, Tax Benefit
Payments in proportion to the aggregate Net Tax Benefits Attributable to such
party had this Section 3.3(a) never operated.

(b) After taking into account Section 3.3(a), if for any reason the Corporate
Taxpayer does not fully satisfy its payment obligations to make all Tax Benefit
Payments due under the Tax Receivable Agreements in respect of a particular
Taxable Year, then the Corporate Taxpayer and the TRA Party agree that (i) the
Corporate Taxpayer shall pay the same proportion of each Tax Benefit Payment due
to each Person due a payment under each of the Tax Receivable Agreements in
respect of such Taxable Year, without favoring one obligation over the other,
and (ii) no Tax Benefit Payment shall be made in respect of any Taxable Year
until all Tax Benefit Payments in respect of prior Taxable Years have been made
in full.

(c) To the extent the Corporate Taxpayer makes a payment to the TRA Party in
respect of a particular Taxable Year under Section 3.1(a) of this Agreement
(taking into account Section 3.3(a) and (b), but excluding payments attributable
to Interest Amounts) in an amount in excess of the amount of such payment that
should have been made to the TRA Party in respect of such Taxable Year, then
(i) the TRA Party shall not receive further payments under Section 3.1(a) until
the TRA Party has foregone an amount of payments equal to such excess and
(ii) the Corporate Taxpayer shall pay the amount of the TRA Party’s foregone
payments to the other TRA Parties under all of the Tax Receivable Agreements in
a manner such that each of the other TRA Parties, to the maximum extent
possible, shall have received aggregate payments under Section 3.1(a) of this
Agreement or the other Tax Receivable Agreements, as applicable (in each case,
taking into account Section 3.3(a) and (b) of the applicable Tax Receivable
Agreement, but excluding payments attributable to Interest Amounts) in the
amount it would have received if there had been no excess payment to the TRA
Party.

(d) The parties hereto agree that the parties to the Other Tax Receivable
Agreements are expressly made third party beneficiaries of the provisions of
this Section 3.3.

ARTICLE IV

TERMINATION

Section 4.1 Early Termination and Breach of Agreement.

(a) With the prior written approval of a majority of the Non-Investor Directors,
the Corporate Taxpayer may terminate this Agreement with respect to all amounts
payable to the TRA Party at any time by paying (i) to the TRA Party the Early
Termination Payment in respect of the TRA Party and (ii) to each Exchange TRA
Party and Other Reorganization TRA Parties the Early Termination Payment under
the applicable Other Tax Receivable Agreement; provided, however, that this
Agreement shall only terminate pursuant to this Section 4.1(a) upon the receipt
of the Early Termination Payment by the TRA Party,

 

15



--------------------------------------------------------------------------------

Exchange TRA Parties and Other Reorganization TRA Parties under each of the
applicable Other Tax Receivable Agreements (unless otherwise agreed by the
Corporate Taxpayer and the Representatives under Section 4.1(a) of the Tax
Receivable Agreement (Exchanges)), and the Corporate Taxpayer shall deliver an
Early Termination Notice only if it is able to make all required Early
Termination Payments under each Tax Receivable Agreement at the time required by
Section 4.3, and provided, further, that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid. Upon payment of the
Early Termination Payment by the Corporate Taxpayer to the TRA Party in
accordance with this Section 4.1(a), the Corporate Taxpayer shall not have any
further payment obligations under this Agreement, other than for any (a) Tax
Benefit Payment agreed to by the Corporate Taxpayer, on one hand, and the TRA
Party, on the other, as due and payable but unpaid as of the Early Termination
Notice and (b) Tax Benefit Payment due for the Taxable Year ending with or
including the date of the Early Termination Notice (except to the extent that
the amount described in clause (b) is included in the Early Termination
Payment).

(b) In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include (without duplication), but not be limited to, (1) the Early Termination
Payments calculated as if an Early Termination Notice had been delivered on the
date of a breach, (2) any Tax Benefit Payment in respect of a TRA Party agreed
to by the Corporate Taxpayer and such TRA Party as due and payable but unpaid as
of the date of a breach, and (3) any Tax Benefit Payment in respect of any TRA
Party due for the Taxable Year ending with or including the date of a breach
provided that procedures similar to the procedures of Section 4.2 shall apply
with respect to the determination of the amount payable by the Corporate
Taxpayer pursuant to this sentence. Notwithstanding the foregoing, in the event
that the Corporate Taxpayer breaches this Agreement, the TRA Party shall be
entitled to elect to receive the amounts set forth in clauses (1), (2) and
(3) above or to seek specific performance of the terms hereof. The parties agree
that the failure to make any payment due pursuant to this Agreement within three
months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if the
Corporate Taxpayer fails to make any Tax Benefit Payment when due to the extent
that the Corporate Taxpayer has insufficient funds to make such payment despite
using reasonable best efforts to obtain funds to make such payment (including by
causing Desert Newco or any other Subsidiaries to distribute or lend funds for
such payment and access any revolving credit facilities or other sources of
available credit to fund any such amounts); provided that the interest
provisions of Section 5.2 shall apply to such late payment; provided further
that, solely with respect to a Tax Benefit Payment, if the Corporate Taxpayer
does not have sufficient cash to make such payment as a result of limitations
imposed by existing credit agreements to which Desert Newco is a party, which
limitations are effective as of the date of this Agreement, Section 5.2 shall
apply, but the Default Rate shall be replaced by the Agreed Rate.

 

16



--------------------------------------------------------------------------------

Section 4.2 Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each TRA Party notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporate Taxpayer’s intention to exercise such right
and showing in reasonable detail the calculation of the Early Termination
Payment(s) due for each TRA Party. Each Early Termination Schedule shall become
final and binding on all parties thirty (30) calendar days after the first date
on which the TRA Party has received such Schedule or amendment thereto unless
the TRA Party (i) within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporate Taxpayer with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”) or
(ii) provides a written waiver of such right of a Material Objection Notice
within the period described in clause (i) above, in which case such Schedule
becomes binding on the date the waiver is received by the Corporate Taxpayer
(such thirty (30) calendar day date as modified, if at all by clauses (i) or
(ii), the “Early Termination Effective Date”). If the Corporate Taxpayer and the
TRA Party, for any reason, are unable to successfully resolve the issues raised
in such notice within thirty (30) calendar days after receipt by the Corporate
Taxpayer of the Material Objection Notice, the Corporate Taxpayer and the
objecting TRA Party shall employ the Reconciliation Procedures in which case
such Schedule becomes binding ten (10) days after the conclusion of the
Reconciliation Procedures.

Section 4.3 Payment upon Early Termination.

(a) Within three (3) calendar days after an Early Termination Effective Date,
the Corporate Taxpayer shall pay to the TRA Party an amount equal to the Early
Termination Payment in respect of such TRA Party. Such payment shall be made by
wire transfer of immediately available funds to a bank account or accounts
designated by the TRA Party or as otherwise agreed by the Corporate Taxpayer and
such TRA Party.

(b) “Early Termination Payment” in respect of a TRA Party shall equal the
present value, discounted at the Early Termination Rate (using a mid-year
convention) as of the applicable Early Termination Effective Date, of all Tax
Benefit Payments in respect of such TRA Party that would be required to be paid
by the Corporate Taxpayer beginning from the Early Termination Date and assuming
that the Valuation Assumptions in respect of such TRA Party are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment, Early Termination Payment or any other
payment required to be made by the Corporate Taxpayer to the TRA Parties under
this Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for

 

17



--------------------------------------------------------------------------------

borrowed money of the Corporate Taxpayer and its Subsidiaries (such obligations,
“Senior Obligations”) and shall rank pari passu with all current or future
unsecured obligations of the Corporate Taxpayer that are not Senior Obligations.
For the avoidance of doubt, any amounts owed by the Corporate Taxpayer under
this Agreement or the Other Tax Receivable Agreements are not Senior
Obligations.

Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment, Early Termination Payment or other payment
under this Agreement not made to the TRA Parties when due under the terms of
this Agreement shall be payable together with any interest thereon, computed at
the Default Rate and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or other payment was due and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporate Taxpayer’s and Desert Newco’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and Desert Newco, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporate Taxpayer shall notify a TRA Party of, and keep the TRA Party
reasonably informed with respect to, the portion of any audit of the Corporate
Taxpayer and Desert Newco by a Taxing Authority the outcome of which is
reasonably expected to affect the rights and obligations of such TRA Party under
this Agreement, and shall provide to each such TRA Party reasonable opportunity
to provide information and other input to the Corporate Taxpayer, Desert Newco
and their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that the Corporate Taxpayer and Desert Newco shall not
be required to take any action that is inconsistent with any provision of the
LLC Agreement.

Section 6.2 Consistency. The Corporate Taxpayer and the TRA Parties agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes and financial reporting purposes, all Tax-related items
(including, without limitation, the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified by the Corporate Taxpayer in
any Schedule required to be provided by or on behalf of the Corporate Taxpayer
under this Agreement unless otherwise required by law.

Section 6.3 Cooperation. Each of the Corporate Taxpayer and the TRA Parties
shall (a) furnish to the other party in a timely manner such information,
documents and other materials as the other party may reasonably request for
purposes of making any determination or computation necessary or appropriate
under this Agreement, preparing any Tax Return or contesting or defending any
audit, examination or controversy with any Taxing Authority, (b) make itself
available to the other party and its representatives to provide explanations of
documents and materials and such other information as the other party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse each such TRA Party
for any reasonable third-party costs and expenses incurred pursuant to this
Section.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile or
email with confirmation of transmission by the transmitting equipment or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

If to the Corporate Taxpayer, to:

GoDaddy Inc.

14455 N. Hayden Road

Scottsdale, AZ 85260

Email: nima@godaddy.com

    mforkner@godaddy.com

Attention: Nima Kelly Matt Forkner

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Email: jsaper@wsgr.com aspinner@wsgr.com Attention: Jeffrey D. Saper Allison B.
Spinner

If to the TRA Parties, to:

The address, fax number and email address set forth in the records of Desert
Newco.

Any party may change its address, fax number or email by giving the other party
written notice of its new address, fax number or email in the manner set forth
above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to

 

19



--------------------------------------------------------------------------------

the other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Except to the extent provided under Section 3.3, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6 Successors; Assignment; Amendments; Waivers.

(a) Each TRA Party may assign any of its rights under this Agreement in whole or
in part to any Person as long as such transferee has executed and delivered, or,
in connection with such transfer, executes and delivers, a joinder to this
Agreement, in the form of Exhibit A or such other form mutually agreed by the
parties, agreeing to become a TRA Party for all purposes of this Agreement,
except as otherwise provided in such joinder.

(b) No provision of this Agreement may be amended or waived unless such
amendment or waiver is approved in writing by each of the Corporate Taxpayer and
the TRA Party; provided that any amendment to, or waiver of, the definition of
Change of Control, Section 4.1(a), Section 7.6(a) or this proviso to
Section 7.6(b) will also require the written approval of a majority of the
Non-Investor Directors.

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporate Taxpayer shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

20



--------------------------------------------------------------------------------

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.9 and cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or nonperformance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) calendar days of the
receipt of the request for arbitration, the International Chamber of Commerce
shall make the appointment. The arbitrator shall be a lawyer admitted to the
practice of law in the State of New York and shall conduct the proceedings in
the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), the TRA Party (i) expressly
consents to the application of paragraph (c) of this Section 7.8 to any such
action or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporate Taxpayer as agent of the TRA Party for service of process
in connection with any such action or proceeding and agrees that service of
process upon such agent, who shall promptly advise the TRA Party of any such
service of process, shall be deemed in every respect effective service of
process upon the TRA Party in any such action or proceeding.

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the for a designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.

 

21



--------------------------------------------------------------------------------

Section 7.9 Reconciliation. In the event that the Corporate Taxpayer and a TRA
Party are unable to resolve a disagreement with respect to the matters governed
by Sections 2.3, 3.1, 4.2 or 6.2 within the relevant period designated in this
Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the Corporate Taxpayer and the TRA Party agree otherwise,
the Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or the TRA Party or other
actual or potential conflict of interest. If the Corporate Taxpayer and the TRA
Party are unable to agree on an Expert within fifteen (15) calendar days of
receipt by the respondent(s) of written notice of a Reconciliation Dispute, the
Expert shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Attribute
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen
(15) calendar days or as soon thereafter as is reasonably practicable, in each
case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and the TRA Party shall bear their own costs
and expenses of such proceeding, unless (i) the Expert adopts the TRA Party’s
position, in which case the Corporate Taxpayer shall reimburse the TRA Party for
any reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporate Taxpayer’s position, in which case the TRA Party
shall reimburse the Corporate Taxpayer for any reasonable out-of-pocket costs
and expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporate Taxpayer and the TRA Party and may be entered and enforced in
any court having jurisdiction.

Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom such withholding was made.

 

22



--------------------------------------------------------------------------------

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for United States federal income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the gross
fair market value of the contributed asset. For purposes of this Section 7.11, a
transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership allocated to such partner.

Section 7.12 Confidentiality.

(a) Each TRA Party and each of their assignees acknowledge and agree that the
information of the Corporate Taxpayer is confidential and, except in the course
of performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporate Taxpayer and its Affiliates and successors,
concerning Desert Newco and its Affiliates and successors or the Members,
learned by the TRA Party heretofore or hereafter. This Section 7.12 shall not
apply to (i) any information that has been made publicly available by the
Corporate Taxpayer or any of its Affiliates, becomes public knowledge (except as
a result of an act of the TRA Party in violation of this Agreement) or is
generally known to the business community and (ii) the disclosure of information
to the extent necessary for the TRA Party to prepare and file its Tax Returns,
to respond to any inquiries regarding the same from any Taxing Authority or to
prosecute or defend any action, proceeding or audit by any Taxing Authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
TRA Party and each of their assignees (and each employee, representative or
other agent of the TRA Party or its assignees, as applicable) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the Corporate Taxpayer, Desert Newco and their Affiliates, and any
of their transactions, and all materials of any kind (including opinions or
other tax analyses) that are provided to the TRA Party relating to such tax
treatment and tax structure.

(b) If a TRA Party or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right

 

23



--------------------------------------------------------------------------------

and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporate Taxpayer or any of its Subsidiaries or the TRA Parties and the
accounts and funds managed by the Corporate Taxpayer and that money damages
alone shall not provide an adequate remedy to such Persons. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

[The remainder of this page is intentionally blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer and each TRA Party have duly executed
this Agreement as of the date first written above.

 

GODADDY INC. By:

/s/ Nima Kelly

Name: Nima Kelly Title: Executive Vice President and General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer and the TRA Party have duly executed
this Agreement as of the date first written above.

 

GODADDY INC. By:

 

Name: Title: GDG CO-INVEST BLOCKER L.P. By: GDG Co-Invest GP LLC, its general
partner By: KKR 2006 ATV GP LLC, its sole member By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Vice President

[Tax Receivable Agreement (KKR Co-invest Reorganization) signature page]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of                     , by and among GoDaddy Inc., a Delaware
corporation (together with its Subsidiaries that are consolidated for U.S.
federal income tax purposes (the “Corporate Taxpayer”), and                     
(“Permitted Transferee”).

WHEREAS, on                     , Permitted Transferee acquired (the
“Acquisition”) the right to receive any and all payments that may become due and
payable under the Tax Receivable Agreement [as described in greater detail in
Annex A to this Joinder] (as defined below) (the “Acquired Interests”) from
                     (“Transferor”); and

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6(a) of the
Tax Receivable Agreement ([            ] Reorganization), dated as of
[                    ], 2015, by and among the Corporate Taxpayer and the TRA
Party (as defined therein) (the “Tax Receivable Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.01 Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.

Section 1.02 Joinder. Permitted Transferee hereby acknowledges and agrees to
become a “TRA Party” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement.

Section 1.03 Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.

Section 1.04 Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws principals thereof that would mandate the application of the
laws of another jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

[PERMITTED TRANSFEREE] By:

 

Name: Title: Address for notices: